In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00368-CR
____________

CHICO CAMPOS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 904695



MEMORANDUM  OPINION
	Appellant pleaded guilty to sexual assault and, in accordance with a plea
bargain agreement with the State, the trial court deferred adjudication and placed
appellant on community supervision for eight years.  The State filed a motion to
adjudicate guilt to which appellant pleaded true without a plea agreement.  The
presence of a court reporter was waived.  The trial court sentenced appellant to
confinement for 20 years.  The judgment is stamped, "Appeal waived.  No permission
to appeal granted."  Appellant filed a timely pro se notice of appeal.  The trial court's
certification of defendant's right of appeal states that the right of appeal was waived. 
See Tex. R. App. P. 25.2(d).
	An appeal must be dismissed if the record does not include a certification
that shows the defendant has the right of appeal.  Tex. R. App. P. 25.2(d).  The record
in this case consists of the clerk's record alone, and there is nothing in the clerk's
record indicating that the trial court's certification is defective.  See Tex. R. App. P.
37.1.  We therefore conclude that appellant waived his right of appeal, as reflected
in the certification.
	Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).